DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 18, 2019, claims benefit to U.S. provisional applications, filed on May 29, 2019 and December 18, 2018.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on March 20, 2020. The specification was amended. Claims 1-20 are pending for consideration in the present U.S. non-provisional application.
Benefit Claims
This application makes reference to or appears to claim subject matter disclosed in U.S. provisional application 62/854,058, filed on May 29, 2019. A corrected ADS was filed on March 20, 2020 without a request for a corrected filing receipt, and the benefit claim is not recognized on a filing receipt. If the applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.


Claim Objections
Claims 1-20 are objected to because of informalities for the following reasons: 
Claim 1 recites “wherein the normalized downlink interference is based on the path loss of the first session and at least one factor relative to the plurality of cells” (ll. 6-8), however there is no previous recitation of a path loss in the claim. A person having ordinary skill in the art would recognize the meaning of path loss, accordingly the path loss (l. 7) is simply construed as a path loss. Claims 2-7 are dependent therefrom. Appropriate correction is required.
Claim 2 recites “wherein the performance value is throughput” (l. 4), however there are previous recitations of an actual performance value and an expected performance value in the claim(s). A person having ordinary skill in the art would recognize that both of the actual and expected performance values are throughput values in the context of the claim, accordingly the performance value (l. 4) is construed as such. Appropriate correction is required.

Claim 8 recites “wherein the normalized downlink interference is based on the path loss of the first session and at least one factor relative to the plurality of cells” (ll. 8-10), however there is no previous recitation of a path loss in the claim. A person having ordinary skill in the art would recognize the meaning of path loss, accordingly the path loss (l. 9) is simply construed as a path loss. Claims 9-14 are dependent therefrom. Appropriate correction is required.
Claim 9 recites “wherein the performance value is throughput” (ll. 4-5), however there are previous recitations of an actual performance value and an expected performance value in the claim(s). A person having ordinary skill in the art would recognize that both of the actual and expected performance values are throughput values in the context of the claim, accordingly the performance value (l. 4) is construed as such. Appropriate correction is required.
Claim 10 recites “identifying a second cell as responsible for the downlink interference based on over transmission” (l. 2), however while “over transmission” is not grammatically correct, a person having ordinary skill in the art would recognize such as over-transmission, which includes overlapping transmission and overshooting transmission in the context of the specification. Claims 11-14 are dependent therefrom. Appropriate correction is required.
Claim 15 recites “wherein the normalized downlink interference is based on the path loss of the first session and at least one factor relative to the plurality of cells” (ll. 10-12), however 
Claim 16 recites “wherein the performance value is throughput” (l. 4), however there are previous recitations of an actual performance value and an expected performance value in the claim(s). A person having ordinary skill in the art would recognize that both of the actual and expected performance values are throughput values in the context of the claim, accordingly the performance value (l. 4) is construed as such. Appropriate correction is required.
Claim 17 recites “identifying a second cell as responsible for the downlink interference based on over transmission” (ll. 1-2), however while “over transmission” is not grammatically correct, a person having ordinary skill in the art would recognize such as over-transmission, which includes overlapping transmission and overshooting transmission in the context of the specification. Claims 18-20 are dependent therefrom. Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are considered as allowable. The following is an examiner’s statement of reasons for the indication of allowable subject matter. 
Wigren (US 2014/0112164 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Wigren, Abstract, “Mobile broadband traffic has been exploding in wireless networks resulting in an increase of interferences and reduced operator control. Networks are also becoming more heterogeneous putting additional demand in interference management. Scheduler schedules uplink transmissions from UEs based on a load prediction algorithm that typically assumes worst case. However, UEs do not always use full power granted, and thus, much of ”) However, Wigren does not provide sufficient prior art disclosure for the claimed invention as directed to using a trained performance model, predicting an expected performance value for the first session based on normalized downlink interference, wherein the normalized downlink interference is based on the path loss of the first session and at least one factor relative to the plurality of cells. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered obvious in view thereof to a person having ordinary skill in the art.
Buddhikot et al. (US 2011/0243084 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Buddhikot, para. [0048], “In one embodiment, the spectrum available for use by a base station is divided into a set of orthogonal channels K. Given a set of n base stations, a model of interference among them and the set K of available channels. One embodiment operates to efficiently find an "interference-free" channel assignment to the nodes that maximizes the "spectrum utilization" while satisfying the rest of the objectives. This may be done in a distributed fashion with bounded local and cascading values. A maximized spectrum utility reflects assigning channels to the base stations which will make the best use of them. The utility functions can simply be non-increasing functions showing the "incremental" utility of each base stations if more channels were assigned to it, i.e., for a base station i, wi(k) is i's utility for getting its kth channel (assuming i has already been assigned k-1 channels).”) However, Buddhikot does not provide sufficient prior art disclosure for the claimed 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476